TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-12-00193-CR



                               Christopher Anthony Brown, Appellant

                                                   v.

                                     The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 68433, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Appellant Christopher Anthony Brown seeks to appeal from a judgment of conviction

for aggravated assault with a deadly weapon. See Tex. Penal Code Ann. § 22.02 (West 2011). The

trial court has certified that: (1) this is a plea bargain case and Brown has no right of appeal, and

(2) Brown waived the right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App. P.

25.2(a)(2), (d).



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: April 27, 2012

Do Not Publish